Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “welding electrode includes a non-axially symmetrical cap” and “web” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  		Claims 1-13 and 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation the subject matter “welding electrode includes a non-axially symmetrical cap” not properly described in the application as filed, such that in the specification the limitation “a non-axially symmetrical “ describes the contact area in the workpiece not in the electrode as the claims recites.  Instead, the specification, as originally provided 12/07/2018, described “… a cap, having non-axially symmetrical contact area” (see page 5 line 1-5).   A description of cap having a non-axially symmetrical contact area does not provide the applicant with sufficient written description support of a non-axially symmetrical cap as claimed in claims 1 and 11 (and its dependent claims)1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, 9 and 15-16 recites the limitation " web " is unclear because the description of the limitation ““web “ in the specification does not define what it means and it appears that it is used to indicate some type of dimensions.  The examiner notes 
Accordingly, the limitation of claim 9 should be rejected under the 112(b) indefiniteness since the phrase “modified or unmodified combination of classical point of a web” appears to be a subjective terminology in which the specification does not provide any standard for measuring the scope of the term.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12 and 17 are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Sigler et al (20090255908).
For claim 1, Sigler teaches a resistance spot welding electrode for dissimilar welded lap joints in crash-relevant structural components of the automotive industry made of high-strength materials (abstract) (fig.1A and 5), wherein the resistance spot welding electrode includes a non-axially symmetrical cap (the contact area where the bottom of the electrode and workpiece makes contact as defined in the figure 5) having at an end of the electrode configured during welding to be in contact with materials to be welded together (14 and 16 as shown in fig.1A) (par.8, lines 3-15), a non-axially symmetrical contact area in order to achieve a weld nugget (26 as shown in fig.1B) between the materials (14 and 16 as shown in fig.1B) with an essentially similar non-axially symmetrical shape (par.28 and 29) (figure 5 shows the that the letter symbols “M” is non-symmetrical shape). 


    PNG
    media_image1.png
    405
    627
    media_image1.png
    Greyscale


 	For claim 2, Sigler further teaches wherein the resistance spot welding electrode (10 and 12 as shown in fig.1A and 1B) is positioned so that a part of the non-axially symmetrical cap, which is essentially parallel with a longest dimension of the structural components to be welded, is positioned close to an opposite edge of structural components in a cross direction (par.28).  	For claim 3, Sigler further teaches wherein the resistance spot welding electrode (10 and 12 as shown in fig.1A and 1B) is positioned so that a part of the non-axially symmetrical cap (the shape at the bottom of element 10 are not axially symmertrical as shown in in figure 1A), which is essentially parallel with a longest dimension of the structural components to be welded, is positioned close to a first edge of structural components in the cross direction (par.27 and 28).

 	

 	For claim 12, Sigler teaches A method of welding with a resistance spot welding electrode (abstract) (fig.1A) including: positioning a non-axially symmetrical cap having ((the contact area where the bottom of the electrode and workpiece makes contact as defined in the figure 5)), at an end of the resistance spot welding electrode (10 or 12 as shown in fig.1A) configured to be in contact with materials to be welded together (14 and 16 as shown in fig.1A and 1B), a non-axially symmetrical contact area; and 

 	For claim 17, Sigler further teaches wherein the welded materials form crash-relevant parts for automobiles (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al (20090255908).
For claim 4, Sigler teaches all the limitation as previously set forth and further teaches that  wherein the non-axially symmetrical cap has shape (abstract) except for wherein the non-axially symmetrical cap has a web width not smaller than 1.5 mm and not greater than 5 mm. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the width of non-axially symmetrical cap in the Sigler  to include that web width not smaller than 1.5 mm and not greater than 5 mm, as applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·
 	For claim 5, Sigler teaches all the limitation as previously set forth and further teaches that  wherein the non-axially symmetrical cap has a width (abstract) except for wherein a ratio of a web length to a web width in the non-axially symmetrical cap is bigger than 2.0, but smaller than 6.0. 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the width of non-axially symmetrical cap in the Sigler  to include that web width in the non-axially symmetrical cap is bigger than 2.0, but smaller than 6.0, as applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web width, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet · 	For claim 6, Sigler teaches all the limitation as previously set forth and further except for wherein the orientation of a web length is 75-90.degree. to the component longitudinal direction. 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the length in the Sigler to include a web length is 75-90.degree. to the component longitudinal direction, as applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​ Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a web length, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·

 	For claim 7, Sigler further teaches wherein the non-axially symmetrical cap has a modified or unmodified (par.8, Sigler teaches of having different types of shapes which it includes C, T, L or S) (fig.5-7).  forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·
 	For claim 8, Sigler further teaches wherein the non-axially symmetrical cap has a modified or unmodified (par.8, Sigler teaches of having different types of shapes) (fig.5-7). 
 	Sigler discloses the claimed invention except for  crescent, clamp or bracket shape.  However, the Sigler reference does provide a teaching where other geometric shape can be produced (see paragraph 28 line 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include crescent, clamp or bracket shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·
 	For claim 9, Sigler further teaches wherein the non-axially symmetrical cap has a 
 	Sigler discloses the claimed invention except for a classical point with a web. However, the Sigler reference does provide a teaching where other geometric shape can be produced (see paragraph 28 line 1-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a classical point with a web, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·
 	For claim 10, Sigler further teaches wherein the non-axially symmetrical cap has a modified or unmodified (par.8, Sigler teaches of having different types of shapes) (fig.5-7). 
 	Sigler discloses the claimed invention except for  W or H shape.  However, the Sigler reference provides a teaching where other alphanumeric letter can be produced (see paragraph 28 line 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include W or H shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of Sigler for the purpose of forming an image on at least a visible surface of the welded article to produce an attractive appearance on the surface of the welded sheet ·


For claim 15, Sigler teaches all the limitation as previously set forth and further teaches that  wherein the non-axially symmetrical cap has a web (abstract) except for wherein the non-axially symmetrical cap has a web width not smaller than 2.5 mm and not greater than 3.5 mm. 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the width of non-axially symmetrical cap in the Sigler  to include that web width not smaller than 2.5 mm and not greater than 3.5 mm, as applicant appears to have placed no criticality on the claimed range (see pp.(18) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​ 	For claim 16, Sigler teaches all the limitation as previously set forth and further teaches that  wherein the non-axially symmetrical cap has a web (abstract) except for wherein a ratio of a web length to a web width in the non-axially symmetrical cap is bigger than 2.5 but smaller than 6.0. 
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the width of non-axially symmetrical cap in the Sigler  to include that a ratio of a web length to a web width in the non-axially In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al (20090255908) in views of Yoshinaga et al (2018/0304396). 	For claim 11, Sigler teaches a method of welding with a resistance spot welding electrode (abstract) including: positioning a non-axially symmetrical cap (the shape at the bottom of element 10 are not axially symmetrical as shown in in figure 1A) having, at an end of the non-axially symmetrical electrode configured to be in contact with materials to be welded together (14 and 16 as shown in fig.1A), a non-axially symmetrical contact area (par.28); and engaging the resistance spot welding electrode (10 and 12 as shown in fig.1A) to weld high strength materials (par.10 and 11). 
Sigler fails to teach material, such as carbon steel or stainless steel with a yield strength greater than 400 MPa, wherein the carbon content is more than 0.15 weight % in the resulting dissimilar weld nugget. 
Yoshinaga teaches, similar spot welding, material, such as carbon steel or stainless steel with a yield strength greater than 400 MPa (par.34, 750 MPA which is more than 400 MPA), wherein the carbon content is more than 0.15 weight % in the 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the materials in the Sigler to include a yield strength greater than 400 MPa and the carbon content weight, as suggested and taught by Yoshinaga, for the purpose to control the structure of the heat affected zone surrounding the solidified area after a solidified area is formed in the melted part so as to thereby suppress low load fracture occurring at the heat affected zone (Yoshinaga, par.23). 	For claim 13, Sigler in view of Yoshinaga  further teaches that wherein the welded materials form crash-relevant parts for automobiles (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purpose of search and interpretation of this office action, the examiner interprets that the applicant is referring to a cap having a non-axially symmetrical contact area.
        2 See also the rejection under 35 U.S.C 112(b) for the phrase “modified or unmodified combination of classical point of a web”.